Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 1 of 7 PageID #: 169




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


                                             )
     MOUSTAPHA FAYE,                         )
                                             )
         Plaintiff,                          )
                                             )
         v.                                  ) C.A. No. 1:19-CV-00671-MSM-PAS
                                             )
     QUICKEN LOANS INC.,                     )
                                             )
         Defendant.                          )
                                             )

                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

         Before the Court is the Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

 of the defendant, Quicken Loans, Inc. (“Quicken”). (ECF No. 7.) Quicken asserts that

 the plaintiff, Moustapha Faye’s, Complaint should be dismissed under the doctrine

 or res judicata or, alternatively, because it fails to state a claim upon which relief can

 be granted.1

         On the issue of res judicata, the question is whether the plaintiff’s previous

 state court action bars relitigation of the same transaction, or series of transactions,

 between these parties.         Consideration of the state court pleadings therefore is

 necessary. On a motion to dismiss, a court ordinarily does not consider documents



                            
 1“Res judicata is an affirmative defense, but where, as here, the defendant has raised
 the question on a motion to dismiss, the plaintiff does not object to the procedure, and
 the court discerns no prejudice, the issue may be resolved on such a motion.” In re
 Sonus Networks, Inc., S’holder Derivative Litig., 499 F.3d 47, 56 (1st Cir. 2007).
                                              1
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 2 of 7 PageID #: 170




 outside of the complaint at issue without properly converting the motion into one for

 summary judgment. See Fed. R. Civ. P. 12(d). There is an exception, however, for

 public records. Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir. 2008). “Matters of public

 record ordinarily include ‘documents from prior state court adjudications.” Id. at 66

 (quoting Boateng v. InterAmerican Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000)). The

 Court will therefore consider the state court pleadings and proceed to decide this

 Motion under Rule 12(b)(6).

       For the following reasons, the Court finds that the plaintiff’s Complaint is

 barred by the doctrine of res judicata and therefore GRANTS Quicken’s Motion to

 Dismiss.

                                  I.     BACKGROUND

       On October 17, 2019, the Plaintiff filed a complaint in the Rhode Island District

 Court, Third Division (3CA-2019-10115) against Quicken.2 The plaintiff had alleged

 that he granted a refinance mortgage to Quicken, on a Pawtucket, Rhode Island

 condominium he had owned, and that he had been making the monthly payments of

 $625. (ECF No. 7-3.) In February 2019, he received an email from Quicken notifying

 him that it had paid his property taxes. Id. The plaintiff contacted Quicken and was

 told that it “had received an undelivered mail from the city that prompted them to

 establish the escrow.” Id. He also was told that his monthly mortgage payment would

 increase due to the establishment of the escrow. Id.



                           
 2The plaintiff also named Dan Gilbert, Quicken’s chairman and founder, in the state
 court action. Mr. Gilbert is not a party to the instant action.
                                           2
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 3 of 7 PageID #: 171




       The plaintiff informed Quicken that he already had paid the taxes and asked

 Quicken to remove the escrow account. Id. The plaintiff alleged that Quicken then

 told him that it would not remove the escrow account and that it had “the rights to

 establish [an] escrow account anytime for customers like you.” Id. The plaintiff

 further alleged that Quicken informed him he had no rights to dispute the escrow

 account. Id.

       Because Quicken reported him as late on payments, the plaintiff alleged that

 his credit score was reduced by 100 points. Id. He therefore asserted that the

 defendants had violated the Rhode Island Fair Debt Collection Practices Act

 (“RIFDCPA”). Id.

       Quicken filed a motion to dismiss the plaintiff’s state court complaint, arguing

 that, under Rule 12(b)(6) the plaintiff could not state a claim under the RIFDCPA

 because it was not a debt collector. (ECF No. 7-4.) The court granted the motion and

 entered judgment for Quicken. (ECF No. 7-5.)

       The plaintiff then filed suit against Quicken in this Court. (ECF No. 1.) The

 facts alleged are in most instances identical to those asserted in state court; however,

 the plaintiff adds additional detail to the conversations he had with Quicken in

 disputing the escrow account, that Quicken has been sending him emails and phone

 calls daily. Id. As to his damages, the plaintiff claims that he had been denied credit

 on two occasions, and that he is concerned about his employment due to the alleged

 credit issue, and has increased his demand from $10,000 in the state court action to

 $270,000 in this action. Id.



                                            3
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 4 of 7 PageID #: 172




       Before this Court, the plaintiff has claimed that Quicken has caused him

 emotional distress for its “misconduct and recklessness in reporting incorrect

 information to credit bureaus”; has violated the Real Estate Settlement Procedures

 Act; the Fair Housing Act; and Title VI of the Civil Rights Act of 1964. Id.

                                    II.    DISCUSSION

       Res judicata, or claim preclusion, is a doctrine designed “to relieve parties of

 the cost and vexation of multiple lawsuits, conserve judicial resources, and, by

 preventing inconsistent decisions, encourage reliance on adjudication.” Bay State

 HMO Mgmt., Inc. v. Tingley Sys., Inc., 181 F.3d 174, 181 (1st Cir. 1999). The

 applicability of the doctrine of res judicata is a question of law. Gonzalez v. Banco

 Cent. Corp., 27 F.3d 751, 755 (1st Cir. 1994). Federal courts must accord a state court

 judgment the same preclusive effect it would receive in the state where it was

 rendered. DiPinto v. Sperling, 9 F.3d 2, 4 (1st Cir. 1993) (citing Allen v. McCurry,

 449 U.S. 90, 96 (1980)). Under Rhode Island law, the doctrine of res judicata applies

 when “there exists identity of parties, identity of issues, and finality of judgment in

 an earlier action.” Plunkett v. State, 869 A.2d 1185, 1188 (R.I. 2005).

       Identity of the parties here is easily established. The plaintiff is the same

 individual in both actions as is the corporate defendant, Quicken.

       In deciding the identity of the issues, Rhode Island applies a transactional

 approach. Ritter v. Mantissa Inv. Corp., 864 A.2d 601, 605 (R.I. 2005); ElGabri v.

 Lekas, 681 A.2d 271, 276 (R.I. 1996). “This rule precludes the re-litigation of ‘all or

 any part of the transaction, or series of connected transactions, out of which the [first]



                                             4
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 5 of 7 PageID #: 173




 action arose.’” Ritter, 864 A.2d at 605 (quoting Manego v. Orleans Bd. of Trade, 773

 F.2d 1, 5 (1st Cir. 1985) (alteration in original)). The First Circuit, too, applies the

 transactional approach and Rhode Island courts have borrowed from circuit

 precedent to set forth that approach’s analysis. See id. “What factual grouping

 constitutes a ‘transaction’ and what groupings constitute a ‘series,’ are to be

 determined pragmatically, giving weight to such considerations as whether the facts

 are related in time, space, origin, or motivation, whether they form a convenient trial

 unit, and whether their treatment as a unit conforms to the parties’ expectations.”

 Id. (quoting Manego, 774 F.2d at 5). “This boils down to whether the causes of action

 arise out of a common nucleus of operative facts.” Mass. Sch. of Law at Andover, Inc.

 v. Am. Bar Ass’n, 142 F.3d 26, 38 (1st Cir. 1998).

       “To bring claim preclusion into play, a cause of action need not be a clone of the

 earlier cause of action.” Mass. Sch. of Law at Andover, 142 F.3d at 38. The doctrine

 of res judicata “precludes the relitigation of all the issues” from the common nucleus

 of operative facts “that were tried or might have been tried in the original suit.”

 Plunkett v. State, 869 A.2d 1185, 1188 (R.I. 2005). See also ElGabri, 681 A.2d at 276

 (“We hold that the preclusive effect of the res judicata doctrine should be applied to

 all or any part of the transaction, or series of connected transactions, out of which the

 action arose.); Mass. Sch. of Law at Andover, 142 F.3d at 38 (“Under res judicata, a

 final judgment on the merits of an action precludes the parties or their privies from

 relitigating issues that were or could have been raised in that action.”).

       Most of the facts the plaintiff alleged in his state court action are identical to



                                            5
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 6 of 7 PageID #: 174




 those alleged here. The difference lies in additional detail he has provided to this

 Court.     But in both actions the plaintiff’s claim concerns the same series of

 transactions: Quicken paid the plaintiff’s outstanding taxes and established an

 escrow account for the loan in February 2019; the plaintiff’s subsequent

 communications with Quicken concerning the fact he had personally paid his

 property taxes and his dispute with Quicken’s activity on the same; and the

 subsequent drop in the plaintiff’s credit score.

          The plaintiff certainly has raised new statutory claims in this Court (and a

 larger claim for damages), but both lawsuits arise from the same nucleus of operative

 facts. As such, these statutory claims “could have been raised” in the state court

 action. See Mass. Sch. of Law at Andover, 142 F.3d at 38. Moreover, because the two

 sets of claims arise from the same facts, both complaints would “form a convenient

 trial unit” and “one would reasonably expect them to be brought together.” Id. See

 also Giragosian, 547 F.3d at 65 (barring the plaintiff’s federal complaint under the

 doctrine of res judicata because he could have raised both his § 1983 and state law

 claims in a prior state court action); Mulrain v. Bd. of Selectmen, 944 F.3d 23, 26 (1st

 Cir. 1991) (same).

          The Court must last consider whether the state court action resulted in a final

 decision on the merits. “Under the Rhode Island doctrine of res judicata (claim

 preclusion), a final judgment on the merits precludes later litigation of the same claim

 by the same parties.” DiPinto, 9 F.3d at 4. “Ordinarily, a dismissal for failure to

 state a claim is treated as a dismissal on the merits, and there is abundant case law



                                             6
 
Case 1:19-cv-00671-MSM-PAS Document 12 Filed 09/03/20 Page 7 of 7 PageID #: 175




 to this effect.” Huntley v. State, 63 A.3d 526, 533 (R.I. 2013) (quoting AVX Corp. v.

 Cabot Corp., 424 F.3d 28, 30 (1st Cir.2005)); see also Acevedo-Villalobos v.

 Hernandez, 22 F.3d 384, 388 (1st Cir. 1994) (“A dismissal for failure to state a claim

 under Fed. R. Civ. P. 12(b)(6) is a decision on the merits.”)

        In the state court action, Quicken had moved to dismiss pursuant to Rule

 12(b)(6) for the plaintiff’s failure to state a claim. The state court granted the motion..

 This Court therefore finds that there was a finality of judgment, satisfying the final

 factor of the res judicata test.

        Because the Court finds that this matter is precluded under the doctrine of res

 judicata it need not proceed to the second issue raised by Quicken: that the plaintiff’s

 Complaint fails to raise any colorable claims.

                                    III.   CONCLUSION

        For the foregoing reasons, Quicken’s Motion to Dismiss (ECF No. 7) is

 GRANTED. Accordingly, the plaintiff’s Motion for Injunctive Relief (ECF No. 2) is

 DENIED as moot.


 IT IS SO ORDERED.


 _________________________________
 ______
      ___
        _ ____________________________
 Mary S. McElroy
 United States District Judge
 September 3, 2020


        .




                                             7
